Citation Nr: 1435099	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-27 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable evaluation for left testicular atrophy on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to August 1992 and from March 2004 to June 2005.

This case came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine.  Jurisdiction over this matter was transferred to the RO in Pittsburgh, Pennsylvania after issuance of the January 2008 rating decision.

This matter has been before the Board twice before.  In December 2011, the Board separated the Veteran's claim for an initial compensable rating for service-connected left testicular atrophy into schedular and extraschedular components, denying entitlement to an initial, compensable schedular rating but remanding to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and adjudication of the issue of entitlement to an extraschedular rating.  The Board decision denying an initial, compensable, schedular rating for service-connected left testicular atrophy became final "on the date stamped on the face of the decision" and was not appealed.  38 C.F.R. § 20.1103.  Entitlement to an initial, compensable, schedular rating is, therefore, not at issue in this appeal.

In October 2012, after the RO readjudicated the extraschedular issue and it was returned to the Board, the Board again remanded the claim to the RO via the AMC with instructions to forward the matter to the Director of Compensation and Pension Service for consideration of entitlement to a compensable rating on an extraschedular basis.  The requested actions having been completed and the claim having been readjudicated by the RO in a July 2013 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).




FINDINGS OF FACT

The Veteran's left testicular atrophy does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable evaluation on an extraschedular basis for left testicular atrophy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including December 2006 and June 2007, prior to the initial adjudication of his claim in June 2008.  The notice letters informed the Veteran with respect to how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including in September 2007 and March 2013.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged or identified any deficiency in the examinations.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Entitlement to an Extraschedular Rating

The Veteran claims entitlement to an initial, compensable evaluation for left testicular atrophy on an extraschedular basis.  As alluded to in the introduction, the Veteran was awarded service connection by the RO and assignment of a noncompensable schedular rating for his left testicular atrophy was upheld in a December 2011 Board decision.  Pursuant to an October 2012 Board remand, the RO referred the matter to the Director of Compensation and Pension Service (Director) for consideration of entitlement to a compensable rating on an extraschedular basis.  

The Director performed an administrative review of the claim and, in July 2013, determined that the criteria for a compensable, extraschedular rating for left testicular atrophy had not been met.  The medical evidence did not show any significant functional restrictions due to the atrophy of the left testicle.  See July 2013 Letter from the Director.  In addition, the evidence did not indicate medical procedures had been performed or that there had been any emergency room treatment.  Id.  The Director concluded that the evidentiary record did not establish that the symptomatology consistently associated with the condition was not contemplated by the schedular criteria.  Id.  The Director also noted that the Veteran has been granted service connection for a psychiatric disorder secondary to the left testicle atrophy.  Id.

Notwithstanding the Director's determination in the first instance, the Board must review the evidence and independently assess the claim.  See Floyd v. Brown, 9 Vet. App. 88, 95-96 (1996) (discussing procedures for evaluating claims of entitlement to extraschedular evaluations).  Moreover, to the extent the Veteran has submitted additional evidence since the Director's determination, the Board will also consider whether referral back to the Director based on that evidence is warranted.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

In a July 2013 submission subsequent to the SSOC informing him of the Director's determination, the Veteran provided a statement with attached medical records, many in German.  However, the attached medical records had previously been translated and associated with the claims file.  The Veteran submitted medical records directly to the Board in May 2014 together with a waiver of AOJ consideration.  Those records are most directly related to his previously denied claim of entitlement to service connection for a back disability.  However, the Board will consider whether they warrant referral back to the Director.

Those May 2014 medical records establish, as do prior records, that the Veteran has degenerative arthritis of the lumbar spine .  See July 2011 Private Opinion Letter (Drs. F.S. and T.B.).  While the records do indicate some functional limitations that impact his work, such as standing for long periods of time or carrying heavy loads, the totality of the evidence suggests that these limitations are directly related to the conditions other than the left testicular atrophy.  See, e.g., July 2011 Certificate of Medical Examination (indicating limitations due to "chronic pain second to degenerative changes, lumbar spine"); see also March 2014 VA Examination (General Medical) (documenting functional impact of lower extremity disability but noting that, even given functional limitations relating to standing and carrying heavy loads, the "Veteran still works in food services [and] does not call in sick often.").  None of the recently submitted records establish an increase in the severity of his symptomatology or a manifestation of the Veteran's left testicular atrophy different than that previously considered by the Director.  A second referral based on these newly submitted records is not warranted.

With respect to review of the entire record, the evidence before the Board does not demonstrate that the Veteran's left testicular atrophy exhibits such an exceptional disability picture that an extraschedular rating is warranted.  While the Veteran has consistently alleged pain associated with this condition, the Board finds that the pain itself does not cause functional limitations, including occupational functioning.  See, e.g., September 2007 VA Examination (documenting Veteran's continued employment and failing to indicate functional or occupational impairments).  Moreover, the Board notes that, while the Veteran has erectile dysfunction related to the left testicular atrophy, the Board previously granted special monthly compensation for that impairment.  See December 2011 Board Decision.  Likewise, while the pain associated with the left testicular atrophy does result in psychological distress, those symptoms have been taken into account in awarding the Veteran service connection, and a 30 percent evaluation, for depressive disorder as secondary to the testicular atrophy.  See August 2013 Rating Decision.  The Veteran should understand that occupational impairments were explicitly considered in evaluating his depressive disorder.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Governing regulations generally prohibit pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  An award of an extraschedular evaluation based on symptoms which have been considered in awarding benefits under other diagnostic codes or associated regulatory provisions would constitute pyramiding.  The Board finds that pyramiding would be inappropriate and, so, will not further consider the symptoms of erectile dysfunction or the psychological impact of the testicular pain.

The Board finds, as discussed above, that the Veteran's testicular pain does not have an appreciable functional impact beyond that already considered in the awards for pain-related depressive disorder and erectile dysfunction.  The weight of the evidence is against finding any other significant impairments related to his testicular atrophy beyond those contemplated by the rating schedule.  See, e.g., September 2007 VA Examination (noting pain and erectile dysfunction, but not other impairments); Private Treatment Records from 2009-2011 (same); June 2013 VA Progress Note (documenting pain, but not otherwise indicating functional limitations).  The Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

In addition, the Board also expressly finds that the Veteran's left testicular atrophy does not exhibit other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  The treatment records, including both VA treatment records and private treatment records, are against finding that the Veteran has been frequently hospitalized for his left testicular atrophy.  In addition, the evidence of record establishes that the Veteran continues to be employed and has suffered very little, much less "marked", interference with his employment.  See, e.g., March 2014 VA Examination (General Medical) ("Veteran still works in food services [and] does not call in sick often.").

The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and that the evidence does not establish the presence of other related factors, i.e. "governing norms".  The Board, therefore, has determined that the evidence submitted since Director's administrative review and the most recent AOJ decision does not warrant a second referral of this case for extraschedular consideration and, moreover, that the evidence does not warrant the grant of an extraschedular evaluation upon appellate review of the Director's recommendation and the July 2013 readjudication by the AOJ.  The evidence is not in equipoise and the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial, compensable evaluation for left testicular atrophy on an extraschedular basis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


